Exhibit 3.47 I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF LIMITED PARTNERSHIP OF “[Company] L.P.”, FILED IN THIS OFFICE ON THE DAY OF , A.D. , AT O’CLOCK /s/Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: DATE: State of Delaware Secretary of State Division of Corporations Delivered FILED FILE STATE OF DELAWARE CERTIFICATE OF FORMATION OF [Company] The undersigned desiring to form a limited partnership pursuant to Delaware Revised Uniform Limited Partnership Act, 6 Delaware Code, Chapter 17, do hereby certify as follows: 1. NAME The name of the limited partnership is [Company] (the “LP”). 2. REGISTERED OFFICE AND AGENT The address of the LP’s registered office in the State of Delaware is Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801, County of New Castle. The name of the LP’s registered agent at such address is The Corporation Trust Company. 3. GENERAL PARTNERS The name and address of the general partner is as follows: CSE North Carolina Holdings I LLC 4445 Willard Avenue Chevy Chase, Maryland 20815 IN WITNESS WHEREOF, the undersigned has executed this Certificate of Limited Partnership of[Company] this day of , . CSE NORTH CAROLINA HOLDINGS I LLC By: /s/ Carolyn Silva-Quagliato Carolyn Silva-Quagliato Assistant Secretary
